MORROW, P. J.
Drunkenness in a public place is the offense; punishment fixed at a fine of $85.
Appellant was tried in the justice court and convicted, the jury assessing against him a fine of $75. On appeal to the county court and trial de movo he was again convicted and his punishment fixed at a fine of $85. His appeal to this court is unauthorized by reason of article 53, C. C. P. 1925, which reads thus:
“The Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the state in all criminal cases. This article shall not be construed as to embrace any case which has been appealed from any inferior court to the county court or county court at *1095law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars.”
See, also, Verga v. State, 103 Tex. Cr. R. 115, 280 S. W. 776.
The appeal is dismissed.